Citation Nr: 0917189	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  99-00 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disorder manifested 
by cramping.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1978 to September 1996.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 1996 
rating decision by the Winston-Salem RO.  In August 2003, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
In July 2004 and in July 2008, the matter was remanded for 
additional notice and development.


FINDINGS OF FACT

1.  A chronic disability manifested by hand, neck, feet, and 
leg cramps was not manifested in service.

2.  A preponderance of the evidence shows that the Veteran's 
current complaints   of hand cramping are related to a 
disability such as carpal tunnel syndrome, ulnar neuropathy, 
medial nerve disorder, or cervical spine radiculopathy that 
is unrelated to service; chronic disability of cramping in 
the neck, feet, and legs is not shown.


CONCLUSION OF LAW

Service connection for a disability manifested by cramping is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award). 

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision (as the 
VCAA had not been enacted), September 2001, July 2004, and 
September 2008 letters provided all essential notice prior to 
the readjudication of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  They notified him of the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and disability ratings and 
effective dates of awards are assigned.  The claim was 
readjudicated after all notice was given (See December 2008 
supplemental statement of the case (SSOC)), curing the notice 
timing defect.

The Veteran's service treatment records (STRs) are associated 
with his claims file. VA has obtained all 
pertinent/identified records that could be obtained, secured 
a medical opinion, in this matter, and arranged for the 
Veteran to be examined.  VA's duty to assist is met.  




II. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's voluminous claims file, with an 
emphasis on the evidence relevant to this appeal.  Although 
the Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The Veteran's STRs include a report of March 1995 Medical 
Evaluation Board (MEB) proceedings that notes clinical 
records, laboratory findings, and physical examinations were 
reviewed; the diagnoses noted included arthralgias secondary 
to Crohn's disease/colonic Crohn's disease.  There was no 
mention of cramps.  A treatment record dated later that month 
notes the Veteran complained of numbness in his hands, which 
had started the day before; no diagnosis was made.  A May 
1995 MEB physical examination report is silent for 
complaints, findings, or diagnosis of cramps.  An October 
1995 medical history report notes the Veteran reported cramps 
in his legs (described as Charlie horses), feet, neck, and 
hands; however, physical examination revealed no pertinent 
abnormalities.  A November 1995 addendum to the earlier MEB 
examination report also does not mention any complaints, 
findings, or diagnosis related to cramps.  June and July 
[revised] 1996 reports of MEB proceedings list the Veteran's 
disabilities; they do not include a disability manifested by 
cramps; he was found unfit for duty due to various unrelated 
disabilities.  

On November 1996 VA examination, the Veteran's complaints 
included cramps in his ankles, feet, and hands.  Examination 
found no evidence of ankle, feet, or hand cramps.  Private 
and VA treatment notes for approximately 4 years following 
separation from service are silent for complaints or findings 
related to cramps.  An August 2000 record notes a diagnosis 
of bilateral carpal tunnel syndrome.  A January 2001 record 
indicates he had a diagnosis of carpal tunnel syndrome and 
that nerve conduction studies were normal.  A February 2001 
record notes the Veteran complained of multiple joint pains 
that were mostly in his hands and knees.  Carpal tunnel 
syndrome was again noted.  A December 2001 treatment record 
notes radial styloid tenosynovitis and carpal tunnel 
syndrome.  

A June 2002 neurological consultation report notes the 
Veteran complained of numbness and tingling in his fingers 
and feet (which were reported as intermittent and long-
present).  The impression was possible neuropathy plus carpal 
tunnel syndrome.  

On August 2002 VA examination report notes the Veteran 
reported he had carpal tunnel syndrome since 1996 and that he 
wore braces on both wrists.  The diagnoses included bilateral 
carpal tunnel syndrome.  

A May 2003 VA treatment note reveals that a February 2003 
nerve conduction study was interpreted as possibly normal; 
there was a suggestion that it should be repeated in 6 
months.  

In August 2003, the Veteran testified before the undersigned 
that his STRs documented he had cramps in his hands and feet, 
but that these were not followed up on until later.  He 
stated that only in the past year had his problem been found 
to be neurological and that he now had a diagnosis of carpal 
tunnel syndrome in both arms.  No physician has ever said 
whether his current diagnosis was related to his cramps in 
service.  

In a September 2003 treatment record it was noted that the 
Veteran complained of pain, weakness, and numbness in his 
hands and feet.  He indicated he had these symptoms for more 
than 10 years.  Outside nerve conduction studies showed the 
possibility of bilateral carpal tunnel syndrome and cubital 
tunnel syndrome.  In April 2004 a VA neurologist reviewed the 
outside nerve conduction study report and stated that his 
impression was slightly different from that printed on the 
report in that the findings, to him, were unremarkable.  

A December 2004 treatment note reveals the Veteran was in a 
car accident in the previous month and since that time had 
numbness and tingling in the upper extremities.  He also 
reported he had a problem with such in the past and was told 
he had degenerative changes in the cervical spine.  In 
February 2005, he complaints of radicular symptoms in the 
upper extremities and that his symptoms included numbness, 
tingling, and pain in the forearms, hands, and wrists, and 
decreased grip strength.  These symptoms had been ongoing 
since November 2004.

On April 2005 VA examination, the Veteran's electronic 
records and claims files were reviewed.  He reported a 12 
year history of signs and symptoms of carpal tunnel syndrome 
or ulnar neuropathy.  Nerve conduction studies of the upper 
extremities were normal except for questionable ulnar sensory 
responses.  The Veteran was on medication, which helped a 
little, but he still complained of a weak grip in the right 
hand that caused him to drop objects frequently.  The 
diagnoses were neuritis and neuralgia of the ulnar nerve, 
bilaterally, that affected both elbows and both wrists.  The 
examiner noted that in service there was one documented 
report of numbness and tingling in the hands in March 1995.  
The examiner opined that the claimed cramping in the feet was 
unrelated to neuropathy symptoms.   The examiner also stated 
that evidence of cramping that was found in the record 
occurred at times when the Veteran was having electrolyte 
imbalance from nausea and vomiting due to pancreatitis, 
Crohn's disease, or other abdominal issues.  The opinion was 
that the Veteran's neuralgia was "at least as likely as not 
related to that he complained about while in service" in 
March 1995.

An April 2005 nerve conduction study found ulnar neuropathy 
(demyelinating); there was no objective electrical evidence 
of carpal tunnel syndrome.  A May 2005 treatment note 
indicates an EMG of the upper extremities showed there was 
some ulnar neuropathy that was unrelated to the Veteran's 
neck pain.  

At the RO's request in September 2006 a VA physician reviewed 
the Veteran's claims file to determine whether he had a 
disability manifested by cramping and tingling in the hands 
and feet, and whether such disability was related to service 
or to a service-connected disability.  Based on such review, 
the consulting physician opined that the Veteran's ulnar 
nerve disease was not caused by his active duty.  The 
physician noted only two records during the Veteran's 18 
years of service documented relevant complaints.  In February 
1978, he had 2 days of left elbow swelling and in 1995 he 
listed hand cramps (among 29 other complaints).  The examiner 
also noted that a diagnosis of "ongoing somatization 
disorder" was documented in July 1998, indicating the 
Veteran had a frequent preoccupation with body complaints.  
During his many years of service, he frequently saw health-
care providers, and the physician opined that if there had 
been a problem with the hands it would have been noted.  The 
physician added that if the Veteran had a 10 year history of 
pain, weakness, and numbness in his hands, it would have 
started some time in 1993, and that there were no such 
complaints noted at that time.  A May 2005 nerve conduction 
study was consistent with chronic ulnar neuropathy with 
probable ulnar compression at the elbows.  This diagnosis was 
made 9 years after the Veteran left the military and that 
there was documentation in February 2006 that the Veteran had 
shoulder and arm pain after a November 2004 motor vehicle 
accident.  The consulting physician noted that a review of 
literature pertaining to ulnar neuropathy revealed that for 
the chronic type, numbness and weakness of the hands/arms was 
noted 100 percent of the time, and pain was noted 78 percent 
of the time.  In the acute type, numbness and weakness of the 
hands/arms was noted 100 percent of the time, and pain was 
noted 38 percent of the time.  "Cramping" was not reported 
as a symptom.   It was noted that the Veteran did not have 
any documented complaints of numbness and weakness in the 
upper extremities until 2003.

In May 2007, the Veteran underwent left wrist surgery.

On October 2008 VA hand, neurological, and spine 
examinations, it was noted that the Veteran's claims file was 
reviewed.  On hand examination the Veteran reported he had 
problems with both hands beginning in 1994 and that the 
cramping and numbness in both hands developed gradually when 
he was in service.  He indicated he was told his symptoms 
were caused by wear and tear on his hands; he had no known 
injuries to his hands.  X-rays of the right hand were normal; 
X-rays of the left hand revealed prior carpal fusion.  The 
diagnoses were degenerative joint disease (DJD) and bilateral 
carpal tunnel syndrome.  

On neurological examination, the Veteran reported his 
problems began in 1978 and that his neurological symptoms had 
progressed in severity.  It was noted he had cervical and 
lumbar spine degenerative disc disease, and had gradually, in 
the early 1990s, developed pain and numbness that had 
increased in frequency and severity.  He now had pain that 
shot into both arms and hands, and his fingers.  The 
diagnosis was ulnar compression neuropathy.  

Degenerative disc disease of the cervical spine was diagnosed 
on spine examination.  The examiner opined that it was not as 
likely as not that the hand pathology manifested by cramping 
was related to the Veteran's military service, as his STRs 
showed no complaints of hand pain or cramping until March 
1995 when he reported a one day history of hand numbness.  
The examiner noted that there were no complaints of hand pain 
noted in the course of MEB proceedings even though many 
physical complaints were endorsed at that time; and that 
while the Veteran did report hand cramps in October 1995, 
examination at the time was normal.  The examiner further 
opined it was not at least as likely as not that the 
disability manifested by hand cramps was caused or aggravated 
by Crohn's disease, pancreatitis, or hiatal hernia.  The 
examiner stated that while electrolyte imbalances could cause 
muscles to cramp, such did not appear to be the case with the 
Veteran.  His charts showed that on multiple visits for 
pancreatitis or abdominal pain, no electrolyte imbalance was 
shown, and he did not complain of hand cramping during such 
visits.  The examiner stated that even if there were 
electrolyte imbalances at those times, these would have been 
temporary and that the Veteran consistently made complaints 
about having hand cramps since separation from service.  On 
the MEB, there was a diagnosis of arthralgia related to 
Crohn's disease, but the profile included stated the Crohn's 
disease had secondary low back arthralgia.  The examiner 
stated the diagnoses of carpal tunnel syndrome, ulnar 
neuropathy, medial nerve disorder, and cervical spine 
radiculopathy (all of which had been diagnosed) more likely 
caused the Veteran's hand cramping.  

Despite a multitude of STRs, there is only one record 
(October 1995) in which the Veteran complained of cramps 
(other than abdominal).  Similar complaints were noted on 
November 1996 VA examination, but there were no objective 
findings so a diagnosis could not be made.  In subsequent 
years, the Veteran was diagnosed with various disabilities 
which have been attributed to hand cramps and they consisted 
of carpal tunnel syndrome, ulnar neuropathy, medial nerve 
disorder, and cervical spine radiculopathy.  The October 2008 
VA examiner opined that the Veteran's hand cramps were 
related to these disabilities.  However, none of these 
disabilities are service connected.  Furthermore, the 
examiner essentially opined that hand pathology manifested by 
cramping was not related to the Veteran's service.  The 
examiner provided a thorough explanation for the opinions 
expressed.  

The Board notes initially that while the record documents 
that the Veteran has diagnoses of upper extremity disability 
to which his complaints of cramping have been attributed , 
there is no objective evidence in the record of chronic 
disability manifested by cramping in the legs, feet, or neck, 
and no objective evidence of any underlying pathology to 
which such complaints would be considered related.  Without 
evidence of an actual disability manifested by cramping in 
the neck and lower extremities, the threshold requirement for 
establishing service connection for such disability is not 
met.  There is no valid claim of service connection for such 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223,225 
(1992).

The evidence does show that the Veteran has persistent 
complaints of cramping in his upper extremities.  As medical 
history noted in service included hand cramping, the Board 
must determine whether the current disability manifested by 
hand cramping is related to the complaints reported in 
service, or is somehow otherwise related to service.  

There is conflicting medical evidence in the record as to 
whether the current cramping is a manifestation of a 
disability that had its onset in service, or whether it is 
manifestation of a disability that is secondary to a 
disability that was incurred or aggravated in service.  
Specifically, an April 2005 VA examiner opined that the 
Veteran's complaints of cramping were related to electrolyte 
imbalance associated with the Veteran's Crohn's disease, as 
they appeared contemporaneous with instances of electrolyte 
imbalance.  This opinion has some, but limited probative 
value.  Specifically, it does not account for intervening 
events which are other possible causes of the upper extremity 
neuropathy complaints, such as the November 2004 motor 
vehicle accident, following which the Veteran is noted to 
have had shoulder and arm pain (and to which the September 
2006 VA consulting physician appears to have attributed the 
cramping complaints).  

The Board finds more probative, and persuasive, the opinion 
of the October 2008 VA examiner whose review of the record 
reflects a more complete awareness of all the information 
therein.  That examiner, in essence, discounted that a 
chronic disability manifested by cramping became manifest in 
service, as such would have been noted if found when the 
Veteran was evaluated by a Medical Board for separation from 
service.  (On one evaluation there were no such complaints; 
on a subsequent one the Veteran reported cramping, but 
examination was normal.)  The examiner also explained why 
current disability manifested by cramping was unrelated to 
the Veteran's service-connected Crohn's with pancreatitis, 
noting that while cramping can be caused by electrolyte 
imbalance, the Veteran's chart showed that on multiple visits 
for Crohn's/pancreatitis associated complaints there was no 
electrolyte imbalance, and that even if such was shown, 
related hand cramp complaints would have been temporary, 
while the Veteran's complaints were persistent.  The examiner 
explained that the Veteran's complaints of spasms are more 
readily attributable to such diagnoses as carpal tunnel 
syndrome, ulnar neuropathy, median nerve neuropathy, or 
cervical spine neuropathy (all of which are shown to have 
been diagnosed in the Veteran, and none of which was noted in 
service or has been service connected).  

Accordingly, the Board finds that a preponderance of the 
evidence is a finding that the Veteran's reported symptoms of 
hand cramping are due to a disease or injury that was 
incurred or aggravated in service or secondary to a service 
connected disability.  Consequently the preponderance of the 
evidence is against this claim; service connection for a 
disability manifested by cramping is not warranted.


ORDER

Service connection for a disability manifested by cramping is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


